Citation Nr: 0841662	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planovalgus deformity with residuals of a 
stress injury of the right foot.  

2. Entitlement to an initial rating in excess of 10 percent 
for status post bilateral tibia stress fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served in the Army reserves for twenty years.  He 
had active duty for training (ACDUTRA) from December 1990 to 
August 1991 and from February 2004 to February 2005, to 
include service in Operation Desert Storm and Operation 
Enduring Freedom.  There is also an unverified period of 
active duty from April 1984 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for bilateral pes planovalgus 
deformity with arthritis, first metatarsal joints, and stress 
injury (claimed as plantar fasciitis), effective February 13, 
2005, and assigned a 10% disability rating.  The RO also 
granted service connection for status post bilateral stress 
fractures, effective February 13, 2005, and assigned a 
noncompensable disability rating.  The veteran timely filed a 
Notice of Disagreement (NOD) in July 2005.  The RO provided a 
Statement of the Case (SOC) in May 2006 and thereafter, in 
July 2006, the veteran timely filed a substantive appeal.  In 
April 2008, the RO provided a Supplemental Statement of the 
Case (SSOC) and another rating decision.  The RO continued 
the 10% rating decision with respect to the bilateral pes 
planovalgus and assigned a disability rating of 10% with 
respect to the stress fractures, effective from February 13, 
2005 or the date of receipt of the original claim for service 
connection. 

The veteran requested a hearing on this matter, but canceled 
his request in a correspondence dated October 2008.  The 
veteran also submitted additional evidence along with a 
waiver of initial RO consideration.  

The Board notes that in the July 2006 substantive appeal, the 
veteran appeared to request that the RO reopen his claim for 
service connection for a skin rash.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.   


Other Matters

In July 2006, the veteran filed a claim for service 
connection for "nerve problems," a sleeping disorder, and a 
"shaving problem."  The RO denied the claims in two 
separate March 2007 decisions.  The veteran, however, failed 
to file an NOD for any of these issues.  Accordingly, these 
decisions qualify as "final" decisions within the meaning of 
38 U.S.C.A. § 7105(c). 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. From February 13, 2005 through October 2, 2008, the 
veteran's service-connected bilateral pes planovalgus 
deformity and stress injury right foot was manifested by 
moderate disability with pain, stiffness, and swelling upon 
use.

3. From October 3, 2008, the veteran's service-connected 
bilateral pes planovalgus deformity and stress injury right 
foot has been manifested by severe disability with pronation 
deformity, characteristic calluses, and pain on manipulation 
and use; it has not been productive of pronounced disability.

4. The veteran's service-connected status post bilateral 
tibia stress fractures are manifested by disability that most 
nearly approximates slight rather than moderate; the veteran 
has bilateral shin pain and some limitation of motion of the 
ankles; however, such residuals do not necessitate the 
wearing of a leg brace and there is no X-ray evidence of 
nonunion or malunion of either tibia.
  



CONCLUSIONS OF LAW

1. From February 13, 2005 through October 2, 2008, the 
criteria for an initial or staged rating in excess of 10 
percent for bilateral planovalgus deformity and stress injury 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2008). 

2. From October 3, 2008, the criteria for an initial or 
staged rating of 30 percent for bilateral planovalgus 
deformity and stress injury right foot, but no more than 30 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2008). 

3. The criteria for an initial or staged rating in excess of 
10 percent for status post bilateral tibia stress fractures 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claim, and of the notice 
this correspondence failed to provide, no prejudice to the 
veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increased rating for 
bilateral pes planovalgus deformity with arthritis, first 
metatarsal joints and stress injury right foot, and a 
compensable rating for status post bilateral tibia stress 
fractures.  This correspondence clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  Although not required to do so, the RO also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  While no longer legally required, the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and received notice of the evidence needed to 
substantiate his increased rating claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the September 2006 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its September 2006 or March 2006 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction. (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that, 
notwithstanding the RO's belated VCAA notice, it cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the April 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive several VA examinations of the feet and lower legs.  
These examinations were thorough in nature and adequate for 
the purpose of rating the disabilities at issue.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 C.F.R. § 3.326. 3.327 
(2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Bilateral pes planovalgus 

The RO has evaluated this disability under Diagnostic Codes 
5276-5010 as 10% since February 13, 2005.  38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  Diagnostic Code 5276 pertains to 
flatfoot, acquired.  Diagnostic Code 5010 pertains to 
traumatic arthritis ratable as degenerative arthritis.  The 
May 2006 SOC refers to Codes 5227, 5280, 5283, and 5284.  

Diagnostic Code 5276 provides for the assignment of a 10 
percent rating when pes planus is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo-Achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  For severe bilateral pes 
planus manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, assignment of a 30 percent rating 
is warranted.  A 50 percent rating is warranted for 
pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010. In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe foot injury, a 20 percent rating is for assignment; 
where the disability is moderate, a 10 percent evaluation is 
assignable.  Where the foot injury is severe, a 30 percent 
rating is for assignment.  Id.  The note following this DC 
indicates that where there is actual loss of use of the foot, 
a 40 percent rating is assignable.  See 38 C.F.R. § 4.71a, DC 
5167.

Because the veteran is already in receipt of a 10 percent 
rating for his bilateral pes planovalgus deformity and stress 
fractures, a higher rating would not be available under 
Diagnostic Codes 5277, 5278 or 5279, 5280, or 5281.  And as 
service connection is not in effect for malunion or nonunion 
of the tarsal bones, the rating criteria found in Diagnostic 
Code 5283 are not applicable.

While the veteran is shown to suffer from hammer toes, 
assuming without conceding that such symptoms are related to 
his bilateral pes planovalgus deformity and stress injury 
right foot, it is not shown to rise to a compensable 
disability rating under Diagnostic Code 5282.

Tibia

Under Diagnostic Code 5262, impairment of the tibia and 
fibula characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment 
of the tibia and fibula manifested by nonunion with loose 
motion, requiring a brace generates a maximum 40 percent 
evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability ratings, as opposed to having filed a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating).  The 
veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with the 10% 
ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

Bilateral pes planovalgus 

An April 2003 bone scan reveals "focally increased activity 
in the right midfoot."

In June 2003, the veteran was given orthotics.

In September 2004, the veteran complained of burning and 
numbness in his feet after prolonged standing.  The examiner 
prescribed Vicodin and soft-sole shoes.

In October 2004, the veteran complained of bilateral heel 
pain with no relief from injections, orthotics, or anti-
inflammatory medication.  The examiner found no edema and 
range of motion of the ankle pedal joints was full.

During a November 2004 VA examination, the veteran complained 
of pain, stiffness, and swelling at rest, standing, and 
walking.  He indicated that he had limited his walking, 
running, climbing, and running.  He stated that he lost work 
five times a week.  The clinician noted bilateral pes planus 
with slight valgus formation on the right.  No other 
deformity was noted.  X-rays revealed minimal degenerative 
arthritic changes of the first metacarpal phalangeal joint of 
each foot.  No heel spurs were present.

During a March 2008 VA examination, the veteran gave a 
history of right heel pain.  There was no pain upon 
manipulation of either foot.  Tendo-Achilles alignment was 
normal upon weight bearing and nonweightbearing.  There was 
no edema, weakness, or instability.  The examiner did note 
tenderness of the plantar right calcaneal tubercle region and 
both first metatarsophalangeal joints, as well as bilateral 
fifth toe hammertoe deformities.  Gait was normal.  
Weightbearing was abnormal due to minimal hyperkeratosis of 
the right hallux interphalangeal joint, plantar medial 
aspect.  The examiner diagnosed mild to moderate bilateral 
symmetric pes planus foot type with minimal preservation of 
the longitudinal arches; plantar calcaneal heel spur 
syndrome, right foot; mild bilateral fifth toe hammertoe 
deformities; and capsulitis of both first 
metatarsasophalangeal joints without evidence of 
osteoarthritis.

In May 2008, the veteran complained of foot pain and reported 
abnormal shoe wear.  He took anti-inflammatory medication 
"only when in severe pain."  Upon examination, the lower 
leg was inverted.  Although there was a decrease in arch 
bilaterally, the podiatrist noted that the veteran "still 
has some arch configuration."  Range of motion of the ankle, 
mid-tarsal, and other foot joints was within normal limits.  
There was tenderness of the plantar calcareous tubercle and 
hyperkeratosis at the right interphalangal joint.  The 
assessment included a pronatory tendency that was "more 
likely cause of heel and forefoot pain."  The podiatrist 
ordered an X-ray and prescribed orthotics and Naprosyn.

In October 2008, the veteran complained of bilateral foot 
discomfort on the balls of his feet and pain with walking.  
He reported that the orthotics he had been given helped him 
walk but did not resolve his pain.  The podiatrist noted 
right foot medial column collapse and minimal discomfort 
along the medial arch.  There was no pain in the heel area.  
Range of motion of the right ankle was 5-10 degrees 
dorsiflexion.  The assessment included pes planus, plantar 
fasciitis, and pronation.  The podiatrist prescribed 
orthotics.

Rating from February 13, 2005 to October 2, 2008

The Board finds that from February 13, 2005 to October 2, 
2008, the record supports a 10 percent evaluation, and no 
greater, for the veteran's bilateral pes planus with right 
foot injury.  His November 2004 VA examination shows slight 
valgus formation on the right but no other deformity.  During 
the March 2008 VA examination, there was no pain upon 
manipulation of either foot, and the tendo-Achilles alignment 
was normal.  While the March 2008 examiner noted minimal 
hyperkeratosis and the May 2008 examiner described a 
"pronatory tendency," the veteran did not have objective 
evidence of pain on manipulation and use accentuated or 
swelling on use.  Therefore, the Board finds that the 
limitations caused by the veteran's bilateral pes planus are 
contemplated by the current 10 percent evaluation for this 
period.

The Board acknowledges the March 2008 examiner's diagnosis of 
plantar calcaneal heel spur syndrome, right foot.  However, 
even if service connection was in effect for r such, the 
record contains no medical evidence of functional impairment 
that would warrant a separate compensable rating under the 
criteria for rating disabilities of the feet.

Regarding the question of whether a rating in excess of 10 
percent is warranted for arthritis of either foot based upon 
additional limitation of motion due to pain or other DeLuca 
factors (38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995)), the Board recognizes that the 
November 2004 examiner diagnosed arthritis by X-ray 
examination.  However, the March 2008 examiner, who is a 
podiatrist, reviewed the claims file and found no signs of 
osteoarthritis.  Instead, he diagnosed capsulitis of both 
first metarsophalangeal joints without significant limitation 
of function.  The November 2004 and March 2008 examinations 
contained no findings of painful motion.  The May 2008 
examiner did not address the issue of painful motion, 
however, range of motion of the mid-tarsal and other joints 
was normal.  These facts weigh against a finding of 
additional functional limitation under DeLuca that could 
warrant higher evaluations under Diagnostic Codes 5260 and 
5261.  Simply put, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, or DeLuca, supra do not afford a basis for an increased 
schedular evaluation for either foot because the medical 
evidence does not show additional limitation of flexion or 
extension of either foot due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a rating in excess of 10 percent for either foot, nor 
is there any such additional limitation of motion due to 
weakness, excess fatigability, incoordination or any other 
symptom or abnormal objective finding.

Rating from October 3, 2008

The veteran reports bilateral foot and heel discomfort 
exacerbated by activities such as prolonged standing and 
walking.  His physical findings are significant for bilateral 
pes planus, plantar fasciitis, and pronation.  Range of 
motion of the right ankle was 5-10 degrees dorsiflexion.  The 
October 2008 examiner indicated that there was discomfort 
along the medial arch.  It appears from the record that the 
veteran's pain is not relieved by the use of orthotics.  
Accordingly, the Board finds that a rating of 30 percent, but 
no more than 30 percent is warranted under Diagnostic Code 
5276.  

In reaching this decision about the veteran's bilateral pes 
planus for this period, the Board has considered 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, a 30 percent rating takes into account 
significant pain and functional impairment.  The Board 
acknowledges that the record supports heel spur syndrome, but 
notes that a 30 percent rating is the maximum evaluation 
allowed under Diagnostic Code 5284.  

The medical evidence does not show that the veteran's 
bilateral foot disability is manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, nor does it indicate that his foot symptoms are 
not improved by orthopedic shoes or appliances.  Thus, a 
rating in excess of 50 percent is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record relating to the veteran's bilateral foot 
disability does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" during either 
period of time at issue.  In the absence of such factors as 
marked interference with employment and frequent 
hospitalizations, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995

Bilateral tibia stress fractures 

An April 2003 bone scan reveals "increased periosteal 
activity in the tibiae."

In May 2003, the veteran complained of bilateral shin pain 
and rated it 10/10.  The examiner prescribed an anti-
inflammatory and muscle relaxant.

During a November 2004 VA examination, the veteran reported 
shin splints of two years' duration.  He complained of 
soreness in both shins on a daily basis and difficulty 
running.  He was limited in wearing boots, running, going up 
stairs, and standing.  Upon examination, both tibias were 
clinically unremarkable.  X-rays revealed normal 
mineralization.  No fractures or osseous abnormalities were 
found.  The examiner diagnosed bilateral status post stress 
fractures.

During a March 2008 VA examination, the veteran complained 
of a sharp constant pain to the anterior tibiae, which he 
rated 10/10.  The pain increased with use and decreased with 
rest.  The veteran alleviated the pain with over-the-counter 
and prescription medication.  He denied the use of any 
assistive devices or braces.  He also denied any flare-ups.  
Upon physical examination, gait was normal.  There was no 
edema, effusion, or muscle spasms.  There was pain on 
palpation noted to the anterior tibia from the distal knee 
to the proximal ankle bilaterally.  Ankle dorsiflexion was 
zero to 10 degrees with pain noted throughout.  Ankle 
plantar flexion was zero to 40 degrees with pain noted 
throughout.  X-rays showed no gross abnormality.  The 
diagnosis was stress fractures to the tibiae.  With respect 
to the DeLuca factors, the examiner noted that the veteran 
reported being "unable to do anything prolonged secondary to 
the pain."  However, the veteran was able to work as a truck 
driver.  The examiner indicated that he could not consider 
the Deluca factors without resorting to speculation.

In May 2008, the veteran continued to complain of shin pain.  
Upon examination, subtalar range of motion was limited with 
vertical to mildly varus heels.  The assessment included 
tibial varum, limited subtalar (but adequate) motion.  

In October 2008, the veteran again complained of bilateral 
shin pain.  Range of motion of the right ankle was 5-10 
degrees dorsiflexion.  

In reviewing the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted for bilateral 
tibia stress fractures or shin splints at any time since 
February 13, 2005.  Although full range of motion of the 
ankles was demonstrated during the 2004 VA examination, some 
limitation of motion of the ankles was noted upon VA 
examination in March 2008 and October 2008.  X-ray evidence 
demonstrates normal mineralization in both tibia.  However, 
there is no clinical or X-ray evidence that suggests nonunion 
of either tibia.  Furthermore, the veteran does not wear a 
leg brace.  Thus, the criteria for a higher evaluation under 
Diagnostic Code 5262 are not met. 

While there is some indication of limitation of motion of the 
ankles, the medical evidence does not show additional 
limitation of flexion of either ankle due to pain, weakness, 
fatigue, or incoordination attributable to due to a stress 
fracture of either tibia.  Throughout the course of this 
appeal the veteran has reported shin pain; the Board 
acknowledges such complaints.  VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; DeLuca, supra.  While the veteran complained of 
pain, the VA examiner who conducted the March 2008 VA 
examination rendered an opinion that it would be 
"speculation" to engage in a DeLuca analysis meaning that 
answering the question of whether there is additional 
limitation of function due to pain or other symptoms would 
have to resort to speculation.  It is pertinent to note that 
the current 10 percent rating takes the veteran's pain and 
some functional impairment into account.

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted for bilateral status-post tibia 
stress fractures at any time throughout the claims period.  
As the preponderance of the evidence is against this 
increased rating claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz, supra.

Extraschedular Ratings 

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
is no indication of any hospitalizations.  The veteran has 
stated, and the record supports, that his service-connected 
conditions have interfered with employment.  However, the 10 
and 30 percent ratings for his bilateral foot disability 
prior to and from October 3, 2008, respectively and the 10 
percent rating for his bilateral shin splints take into 
account some industrial impairment.  There is no evidence to 
support a finding that either disability resulted in marked 
work impairment.  Thus, the Board determines that a referral 
for consideration of an extraschedular rating for the 
veteran's disabilities pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

IV. Conclusion

For the reasons stated above, the Board finds that from 
February 13, 2005 to October 2, 2008, the veteran is not 
entitled to an initial or staged rating in excess of 10 
percent for bilateral pes planovalgus deformity and stress 
injury right foot.  From October 3, 2008, the veteran is 
entitled to an initial or staged rating of 30 percent for 
bilateral pes planovalgus deformity and stress injury right 
foot, but no more than 30 percent.  The veteran is not 
entitled to an initial or staged rating in excess of 10 
percent for status post bilateral tibia stress fractures. 

ORDER

From February 13, 2005 to October 2, 2008, entitlement to an 
initial or staged rating higher than 10 percent for bilateral 
pes planovalgus deformity and stress injury right foot is 
denied.

From October 3, 2008, entitlement to an initial or staged 
rating of 30 percent evaluation for bilateral pes planovalgus 
deformity and residuals of a stress injury of the right foot, 
but no more than 30 percent, is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.   

Entitlement to an initial or staged rating higher than 10 
percent for status post bilateral tibia stress fractures is 
denied. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


